DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10/13/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 3-14 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 3; Diemer et al. U.S. Patent No. 9,437,394 disclsoes that “FIG. 2 is a flowchart of a method for automatically adjusting the focusing of the beam 5 on the surface 15 of the object 17… An initial setting of the focus, the x-stigmator and the y-stigmator is selected in a step 41…An image is recorded in a step 43 with the microscope 1, wherein the setting adjusted in step 41 is used… The final image can be, for example, displayed on a display device, such as a computer screen, stored in a storage device, such as a magnetic or optical disk, or sent to a desired destination via a data network…If the stop criterion is not fulfilled in step 47, the focus, x-stigmator and y-stigmator are changed in a step 51 and the method proceeds to step 43 in order to repeat the recording of a new image in step 43” [col. 6; lines 34-60]. 
Shinoda et al. U.S. PGPUB No. 2015/0287201 discloses a scanning electron microscopy inspection apparatus which images a pattern having a closed curved shape (“a pattern image including a closed curve” [0134]). However, while Shinoda discloses a shifting of a focal position due to distortion of the pattern image (“During the exposure, the focus and the dose are determined as conditions of the exposure, and if the resist has unevenness at the surface due to nonuniformity of the resist application, the focus and the dose will be shifted, and so the dimensions and the shape of the pattern transferred may change, which is different from the normal pattern. The focus may be deviated due to other factors such as non-flatness resulting from a photomask and aberration of a lens” [0004]), there is no explicit disclosure that the image is formed by irradiating the charged particle beam under an optical condition that is obtained by introducing astigmatism of a predetermined specification to an optical condition that is for observing the pattern by the charged particle optical system. Therefore, one of ordinary skill in the art would not have been motivated to combine the image enhancement method disclosed in Shinoda with the image enhancement for the particular type of image acquired in Diemer.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations an inspection device that observes patterns formed on a sample at a plurality of inspection spots wherein an acquired image includes a pattern image having 

Regarding independent claim 13; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an inspection device that observes patterns formed on a sample at a plurality of inspection spots, the inspection device comprising: a calculation unit that irradiates a charged particle beam to a sample under an optical condition that is obtained by introducing astigmatism of a predetermined specification to an optical condition that 20is for observing the pattern by the charged particle optical system, and executes the auto-focusing using an image formed from a signal outputted by the detector in detecting secondary charged particles emitted by an interaction of the charged particle beam and the sample; wherein the calculation unit determines a direction for eliminating a position shift between a focus position of the charged particle beam in acquiring the image and a best focus position based on a magnitude relation between a first blur of a first line or 15space pattern image of the image and a second blur of a second line or space pattern image of the image.

.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON L MCCORMACK/Examiner, Art Unit 2881